

Exhibit 10(a)112


December 16 , 2009


Richard J. Smith
12 Castle Pines Drive
New Orleans, LA  70131


RE: Retention Agreement if the Spin Transaction Does Not Occur




Dear Rick:


Further to our discussions, in the event the Spin Transaction does not occur,
Entergy Corporation desires your continued leadership to ensure appropriate and
efficient closure of the spin efforts, among other things. Accordingly, this
letter agreement (“Agreement”) sets forth terms and conditions approved by the
Personnel Committee of the Entergy Board of Directors for your continued
employment by Entergy Services, Inc. or another subsidiary or affiliate of
Entergy Corporation (each an “Entergy System Company”) in the event the Spin
Transaction does not occur.  For purposes of this Agreement, the “Spin
Transaction” is defined as a transaction designed to create a publicly traded
company legally independent from Entergy Corporation that would own all or any
part of Entergy Corporation’s current non-utility nuclear business on terms
approved by the Board of Directors of Entergy Corporation.


Specifically, if the Spin Transaction does not occur, then for good and valuable
consideration set forth herein, the parties hereto agree as follows:


1.  
An Entergy System Company, as designated by the Chief Executive Officer of
Entergy Corporation (“CEO”), shall continue to employ you in a position, at a
management level and with a salary no less than your management level and salary
with Entergy Services, Inc. as of the effective date of this Agreement.



2.  
Your duties during your continued employment shall be as the CEO may direct,
including, but not limited to, coordinating the orderly unwinding of the
preparations for the contemplated Spin Transaction and assisting in efforts to
renew the operating license for the Indian Point Energy Center, and you shall be
required to perform such duties to the satisfaction of the CEO.



3.  
Should you remain continuously employed in accordance the terms and conditions
set forth above for twenty-four (24) months following the date of a public
announcement that the Spin Transaction shall not occur, then at the end of such
twenty-four (24) month period, you shall receive payment of a single-sum cash
payment equal to 1.5 times your “base salary,” as defined below, and such cash
amount shall be payable to you as soon as practicable after, and no later than
March 15th following, the end of the calendar year in which such amount is no
longer subject to a “substantial risk of forfeiture” (within the meaning of Code
Section 409A).



4.  
Should you not remain continuously employed for twenty-four (24) months and,
therefore, not be entitled to payment under (3) above, but should you remain
continuously employed at least six (6) months following the date of a public
announcement that the Spin Transaction shall not occur and in accordance with
the terms and conditions set forth above, then with the CEO’s express written
consent (which consent may be freely withheld in the CEO’s sole discretion and
for any reason) you may elect to retire from Entergy System Company employment,
in which case upon your “separation from service” (within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended) you shall receive payment
of a single-sum cash payment equal to 1.5 times your “base salary,” as defined
below, and such cash amount shall be payable to you as soon as practicable
after, and no later than March 15th following, the end of the calendar year in
which such amount is no longer subject to a “substantial risk of forfeiture”
(within the meaning of Code Section 409A).



5.  
For purposes of (3) and (4) above, your “base salary” shall mean your annual
pre-tax rate of base pay as of the date of your separation from service,
exclusive of any bonuses, overtime, incentive or other special payments but
inclusive of the amount(s), if any, you have elected to defer under a qualified
401(k) plan, cafeteria plan or similar deferred compensation plan sponsored by
Entergy Corporation or otherwise in which your Entergy System Company employer
participates;  and



6.  
The amount that may become payable under this Agreement shall be excludible from
the requirements of Code Section 409A, to the maximum possible extent, as a
short-term deferral amount (e.g., payable prior to March 15 of the calendar year
following the calendar year in which such amount is no longer subject to a
substantial risk of forfeiture).



In accordance with resolution of the Personnel Committee of the Entergy Board of
Directors, this Agreement shall be effective on the earliest date both parties
have executed it.




ACCEPTED BY
EMPLOYER:                                                                      ACCEPTED
BY EXECUTIVE:
Entergy Services, Inc.
By its Duly Authorized Agent:


/s/ Terry R.
Seamons______________                                                       /s/
Richard J. Smith___________________
Terry R.
Seamons                                                                                    
Richard J. Smith
Sr. Vice-President, Human Resources
and Administration


Executed this 18th day of December,
2009.                                                  Executed this 18th day of
December, 2009.







